Exhibit 10.2

EXECUTION VERSION

TAX MATTERS AGREEMENT

by and between

XEROX CORPORATION

and

CONDUENT INCORPORATED

 

 

As of December 30, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Certain Definitions and Other Matters    ARTICLE II
   Allocation of Tax Liabilities and Benefits    SECTION 2.01.  

Indemnity by Parent

     6    SECTION 2.02.  

Indemnity by Spinco

     6    SECTION 2.03.  

Allocation of Ordinary Taxes

     7    SECTION 2.04.  

Allocation of Transaction Taxes

     7    SECTION 2.05.  

Allocation of Reorganization Taxes

     9    SECTION 2.06.  

Allocation of Transfer Taxes

     10    SECTION 2.07.  

Refunds and Credits

     10    SECTION 2.08.  

No Duplicative Payment

     10    SECTION 2.09.  

Amount of Indemnity Payments

     10    SECTION 2.10.  

Treatment of Indemnity Payments

     11    ARTICLE III    Preparation and Filing of Tax Returns, Payment of
Taxes and Tax Contests    SECTION 3.01.  

Parent Responsibility for Preparing Tax Returns

     11    SECTION 3.02.  

Spinco Responsibility for Preparing Tax Returns

     11    SECTION 3.03.  

Method of Preparing Tax Returns

     11    SECTION 3.04.  

Information Packages

     12    SECTION 3.05.  

Filing of Tax Returns and Payment of Taxes

     12    SECTION 3.06.  

Adjustment Requests (Including Amended Tax Returns)

     13    SECTION 3.07.  

Tax Contests

     13    SECTION 3.08.  

Expenses and Applicability

     14    ARTICLE IV    Tax Matters Relating to the Spin-Off    SECTION 4.01.  

Mutual Representations

     14    SECTION 4.02.  

Mutual Covenants

     14    SECTION 4.03.  

Termination of Tax Sharing Agreements

     14    SECTION 4.04.  

Restricted Actions

     15    SECTION 4.05.  

Consent To Take Certain Restricted Actions

     16    SECTION 4.06.  

Procedures Regarding Opinions and Rulings

     17    SECTION 4.07.  

Notification and Certification Regarding Certain Acquisition Transactions

     18   

 

i



--------------------------------------------------------------------------------

SECTION 4.08.  

Tax Reporting of the Spin-Off

     18    SECTION 4.09.  

Actions after the Distribution on the Distribution Date

     18    SECTION 4.10.  

Actions after the Distribution Date for Remainder of Calendar Year

     18    SECTION 4.11.  

Protective Section 336(e) Election

     19    ARTICLE V    Procedural Matters    SECTION 5.01.  

Cooperation

     19    SECTION 5.02.  

Indemnification Claims and Payments

     20    SECTION 5.03.  

Tax Disputes

     20    ARTICLE VI    Miscellaneous    SECTION 6.01.  

Counterparts; Entire Agreement

     21    SECTION 6.02.  

Governing Law; Jurisdiction

     21    SECTION 6.03.  

Assignability

     21    SECTION 6.04.  

Third-Party Beneficiaries

     22    SECTION 6.05.  

Notices

     22    SECTION 6.06.  

Severability

     23    SECTION 6.07.  

Expenses

     23    SECTION 6.08.  

Headings

     23    SECTION 6.09.  

Survival of Covenants

     23    SECTION 6.10.  

Waivers of Default

     23    SECTION 6.11.  

Specific Performance

     24    SECTION 6.12.  

Amendments

     24    SECTION 6.13.  

Interpretation

     24    SECTION 6.14.  

Late Payments

     24    SECTION 6.15.  

Further Assurances

     24    SECTION 6.16.  

Termination

     25    SECTION 6.17.  

Confidentiality

     25   

 

Appendix A    -      Intended Tax Treatment    Appendix B    -      Foreign
Reorganization    Appendix C    -      Ordinary Tax Allocation    Appendix D   
-      Specially Allocated Refunds and Credits   

 

ii



--------------------------------------------------------------------------------

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of December 30,
2016, by and between XEROX CORPORATION, a New York corporation (“Parent”), and
CONDUENT INCORPORATED, a New York corporation and a wholly owned subsidiary of
Parent (“Spinco” and, together with Parent, the “Parties”).

W I T N E S S E T H:

WHEREAS Spinco is a wholly owned subsidiary of Parent and a member of its
consolidated group;

WHEREAS, pursuant to an agreement dated as of the date of this Agreement (the
“Separation Agreement”), Parent and Spinco have effected or agreed to effect the
Separation and the Distribution (together, the “Spin-Off”);

WHEREAS the Parties intend that each step of the Internal Transactions, the
Contribution and the Distribution qualify for its Intended Tax Treatment; and

WHEREAS the Parties desire to provide for and agree upon the allocation of
liability for Taxes arising prior to, as a result of, and subsequent to the
Spin-Off, and to provide for and agree upon certain other matters relating to
Taxes.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the parties hereto agree as
follows:

ARTICLE I

Certain Definitions and Other Matters

For purposes of this Agreement (including the recitals hereof), the following
terms have the following meanings. Capitalized terms used but not defined in
this Agreement have the meanings ascribed to them in the Separation Agreement.

“10% Acquisition Transaction” has the meaning set forth in Section 4.07(b).

“Active Trade or Business” means the active conduct (determined in accordance
with Section 355(b) of the Code) of the trade or business described in the Tax
Opinion Representations for purposes of satisfying the requirements of
Section 355(b) of the Code as it applies to the Distribution with respect to
Spinco.

“Adjustment Request” means any formal or informal claim or request made or filed
with any Tax Authority for the adjustment, refund, credit or offset of Taxes,
including any amended Tax Return claiming adjustment to the Taxes as reported on
that Tax Return or, if applicable, to such Taxes as previously adjusted.



--------------------------------------------------------------------------------

“Agreement” has the meaning ascribed to such term in the preamble.

“CFC” means a “controlled foreign corporation” (within the meaning of
Section 957(a) of the Code or any comparable state, local or foreign Law).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Contribution” means the transfer or deemed transfer of Conduent Assets by
Parent to Spinco (in one or more steps) in exchange for Conduent stock (and, if
applicable, securities), the assumption of the Conduent Liabilities and cash as
part of the Reorganization.

“Cravath” means Cravath, Swaine & Moore LLP.

“Cravath Tax Opinion” means the written opinion of Cravath issued to Parent and
dated as of the Distribution Date to the effect that each step of the Internal
Transactions, the Contribution and the Distribution should qualify for its
Intended Tax Treatment for U.S. Federal income Tax purposes.

“Final Determination” means (i) any final determination of liability in respect
of a Tax that, under applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or period for the filing of claims for refunds, amended
Tax Returns or appeals from adverse determinations), including a “determination”
as defined in Section 1313(a) of the Code or execution of an IRS Form 870AD or
other similar form, or (ii) the payment of Tax by a Party (or its Subsidiary)
that is responsible for payment of that Tax under applicable Law, or the
execution of an IRS Form 870 or other similar form, with respect to any item
disallowed or adjusted by a Tax Authority, as long as the responsible Party
determines that no action should be taken to recoup that payment or file a claim
for refund with respect to that item, and the other Party agrees.

“Foreign Reorganization” means the steps of the Spin-Off set forth on Appendix
B.

“Foreign Reorganization Threshold Amount” has the meaning ascribed to such term
in Appendix B.

“Indemnifying Party” means a Party from which indemnification is or may be
sought under this Agreement.

“Indemnitee” means any Person entitled to indemnification pursuant to this
Agreement.

“Indemnity Payment” means an indemnity payment contemplated by any Transaction
Agreement.

 

2



--------------------------------------------------------------------------------

“Intended Tax Treatment” means, with respect to each step of the Internal
Transactions, the Contribution and the Distribution, the Tax consequences set
forth for such step on Appendix A.

“IRS” means the U.S. Internal Revenue Service.

“Non-US Spinco Member” means (i) any member of the Spinco Tax Group other than a
member that is incorporated, organized or otherwise formed under the laws of the
United States or any state thereof or the District of Columbia and (ii) any
member of the Spinco Tax Group formed under the laws of the United States or any
state thereof or the District of Columbia that is owned, in whole or in part,
directly or indirectly, by any member of the Spinco Tax Group described in
clause (i).

“Ordinary Course of Business” means an action taken by a Person if that action
is taken in the ordinary course of the normal day-to-day operations of that
Person.

“Ordinary Taxes” means Taxes other than (i) Transfer Taxes, (ii) Transaction
Taxes and (iii) Reorganization Taxes.

“Parent” has the meaning ascribed to such term in the preamble.

“Parent Consolidated Group” means any consolidated, combined, unitary or similar
group of which (i) any member of the Parent Tax Group is or was a member and
(ii) any member of the Spinco Tax Group is or was a member.

“Parent Tax Group” means (i) Parent, (ii) any Person that is or was a Subsidiary
of Parent at any time prior to the Distribution, excluding each member of the
Spinco Tax Group, and (iii) any Person that becomes a Subsidiary of Parent at
any time after the Distribution.

“Parties” has the meaning ascribed to such term in the preamble.

“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the Distribution Date.

“Pre-Distribution Period” means any taxable period (or portion thereof) ending
on or before the Distribution Date.

“Proposed Acquisition Transaction” has the meaning ascribed to such term in
Section 4.04(b).

“Protective Section 336(e) Election” means the election to be made pursuant to
Section 4.11 of this Agreement.

“Records” has the meaning ascribed to such term in Section 5.01.

“Regulations” means the Treasury Regulations promulgated under the Code.

 

3



--------------------------------------------------------------------------------

“Reorganization Tax” means, with respect to each step of the Foreign
Reorganization, the aggregate Tax liability (other than liability for Transfer
Taxes), as determined by Parent, of the Parent Tax Group and the Spinco Tax
Group for such step.

“Restricted Period” has the meaning ascribed to such term in Section 4.04.

“Ruling” means a private letter ruling (including any supplemental ruling)
issued by the IRS in connection with the Spin-Off, whether granted prior to, on
or after the date hereof.

“Satisfactory Guidance” has the meaning ascribed to such term in
Section 4.05(b).

“Section 336(e) Tax Basis” has the meaning ascribed to such term in
Section 2.04(d).

“Separation Agreement” has the meaning ascribed to such term in the recitals.

“Spin-Off” has the meaning ascribed to such term in the recitals.

“Spinco” has the meaning ascribed to such term in the preamble.

“Spinco Capital Stock” means (i) all classes or series of stock or other equity
interests in Spinco and (ii) all instruments properly treated as stock in Spinco
for U.S. Federal income Tax purposes.

“Spinco Tax Group” means (i) Spinco, (ii) any Person that is or was a Subsidiary
of Spinco as of the Distribution or at any time prior to the Distribution,
(iii) any Person that was a Subsidiary of one or more Persons described in
clause (ii) at any time prior to the Distribution and (iv) any Person that
becomes a Subsidiary of Spinco at any time after the Distribution but excluding,
in the case of clause (ii) or (iii), any Person that is a Subsidiary of Parent
immediately after the Distribution.

“Straddle Period” means any taxable period that includes (but does not end on)
the Distribution Date.

“Tax” means all forms of taxation or duties imposed by a Governmental Authority,
in each case in the nature of a tax, together with any related interest,
penalties or other additions to tax.

“Tax Advisor” means a Tax counsel or accountant of recognized national standing
in the relevant jurisdiction.

“Tax Asset Value” has the meaning ascribed to such term in Section 2.04(d)(i).

 

4



--------------------------------------------------------------------------------

“Tax Authority” means any Governmental Authority charged with the determination,
collection or imposition of Taxes.

“Tax Benefit” means any Tax refund or other reduction of Taxes paid or currently
payable as a result of a credit or offset or the Tax effect of any item of loss,
deduction or credit or any other item (including increases in Tax basis).

“Tax Contest” means an audit, review, examination or other administrative or
judicial proceeding, in each case by any Tax Authority.

“Tax Dispute” has the meaning ascribed to such term in Section 5.03.

“Tax Opinions/Rulings” means (i) any Ruling and (ii) any opinion of a Tax
Advisor relating to the Spin-Off, including the Cravath Tax Opinion and any
opinion issued to allow a party to take actions otherwise prohibited under
Section 4.04(a) of this Agreement.

“Tax Opinion Representations” means the representations regarding certain facts
in existence at the applicable time made by Parent and Spinco that serve as a
basis for the Cravath Tax Opinion.

“Tax Return” means any report of Taxes due, any claims for a refund, credit or
offset of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration, or document required or permitted to be
filed under applicable Tax Law, including any attachments, exhibits, or other
materials submitted with any of the foregoing, and any amendments or supplements
to any of the foregoing.

“Tax Return Preparer” means, with respect to any Tax Return that Parent is
responsible for filing under Section 3.01, Parent and, with respect to any Tax
Return that Spinco is responsible for filing under Section 3.02, Spinco.

“Transaction Agreements” means this Agreement, the Separation Agreement and any
Ancillary Agreement.

“Transaction Tax Allocation Percentage” means, with respect to a Party, the
quotient, expressed as a percentage and rounded to two (2) decimal points, of
the market capitalization of the Party divided by the sum of the market
capitalizations of each Party. The market capitalization of a Party means the
product of: (i) the volume-weighted average trading price per share of the
common stock of that Party for the twenty (20) consecutive trading days
beginning on and following the first trading day following the Distribution
Date, as quoted by Bloomberg Financial Services through its “Volume at Price”
function, rounded to the nearest whole cent, multiplied by (ii) the arithmetic
average of the number of shares of that Party’s common stock outstanding, on a
fully diluted basis, on each of such twenty (20) trading days, rounded to two
(2) decimal points.

“Transaction Tax Contest” means a Tax Contest with the purpose or effect of
determining or redetermining Transaction Taxes.

 

5



--------------------------------------------------------------------------------

“Transaction Taxes” means all (i) Taxes imposed on Parent, Spinco or any of
their respective Subsidiaries resulting from the failure of any step of the
Internal Transactions, the Contribution or the Distribution to qualify for its
Intended Tax Treatment, (ii) Taxes imposed on any third party resulting from the
failure of any step of the Internal Transactions, the Contribution or the
Distribution to qualify for its Intended Tax Treatment for which Parent, Spinco
or any of their respective Subsidiaries is or becomes liable for any reason and
(iii) reasonable, out-of-pocket legal, accounting and other advisory or court
fees incurred in connection with liability for Taxes described in clause (i) or
(ii).

“Transfer Taxes” means any sales, use, stamp, duty or other transfer Taxes.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

“Unqualified Tax Opinion” has the meaning ascribed to such term in
Section 4.05(c).

ARTICLE II

Allocation of Tax Liabilities and Benefits

SECTION 2.01. Indemnity by Parent. From and after the Distribution, Parent shall
be liable for, and shall indemnify, save and hold harmless Spinco from, the
following Taxes, whether incurred directly by Spinco or indirectly through a
member of the Spinco Tax Group, without duplication:

(a) Ordinary Taxes allocated to Parent under Section 2.03;

(b) Transaction Taxes allocated to Parent under Section 2.04;

(c) Reorganization Taxes allocated to Parent under Section 2.05; and

(d) Transfer Taxes allocated to Parent under Section 2.06.

SECTION 2.02. Indemnity by Spinco. From and after the Distribution, Spinco shall
be liable for, and shall indemnify, save and hold harmless Parent from, the
following Taxes, whether incurred directly by Parent or indirectly through a
member of the Parent Tax Group, without duplication:

(a) Ordinary Taxes allocated to Spinco under Section 2.03;

(b) Transaction Taxes allocated to Spinco under Section 2.04;

(c) Reorganization Taxes allocated to Spinco under Section 2.05; and

(d) Transfer Taxes allocated to Spinco under Section 2.06.

 

6



--------------------------------------------------------------------------------

SECTION 2.03. Allocation of Ordinary Taxes. (a) For any Pre-Distribution Period:

(i) Ordinary Taxes of Parent and its Subsidiaries that are attributable to the
BPO Business shall be allocated to Spinco; and

(ii) all other Ordinary Taxes of Parent and its Subsidiaries shall be allocated
to Parent.

The determination of whether Ordinary Taxes of Parent and its Subsidiaries are
attributable to the Spinco Business shall be made according to the methodology
set forth in Appendix C.

(b) For any Post-Distribution Period:

(i) Ordinary Taxes of Parent and its Subsidiaries shall be allocated to Parent;
and

(ii) Ordinary Taxes of Spinco and its Subsidiaries shall be allocated to Spinco.

(c) In the case of any Straddle Period, Taxes shall be allocated between the
Pre-Distribution Period and the Post-Distribution Period, in the case of:
(i) real, personal and intangible property Taxes, on a daily pro rata basis; and
(ii) other Taxes, as if the relevant taxable period ended as of the close of
business on the Distribution Date. In the case of any such other Taxes
attributable to the ownership of any equity interest in any partnership, other
“flowthrough” entity or CFC, such Taxes shall be allocated between the
Pre-Distribution Period and the Post-Distribution Period as if the taxable
period of such partnership, other “flowthrough” entity or CFC ended as of the
close of business on the Distribution Date (whether or not such Taxes arise in a
Straddle Period of the applicable owner).

(d) Notwithstanding the foregoing, (i) to the extent Ordinary Taxes of Parent,
Spinco or their respective Subsidiaries consist of interest, penalties or other
additions to tax that result from any member of the Parent Tax Group’s action or
omission in breach of Section 3.05 of this Agreement (except for an action or
omission resulting from any member of the Spinco Tax Group’s action or omission
in breach of Section 3.04 of this Agreement), such Ordinary Taxes shall be
allocated to Parent to such extent and (ii) to the extent any such Ordinary
Taxes consist of interest, penalties or other additions to tax that result from
any member of the Spinco Tax Group’s action or omission in breach of
Section 3.05 of this Agreement (except for an action or omission resulting from
any member of the Parent Tax Group’s action or omission in breach of
Section 3.04 of this Agreement), such Ordinary Taxes shall be allocated to
Spinco to such extent.

SECTION 2.04. Allocation of Transaction Taxes. (a) Transaction Taxes shall be
allocated to Spinco to the extent such Transaction Taxes result from:

(i) the failure to be true and correct of any Tax Opinion Representation made by
Spinco;

 

7



--------------------------------------------------------------------------------

(ii) any action or omission by any member of the Spinco Tax Group in breach of
any covenant or agreement contained in any Transaction Agreement;

(iii) any action by Spinco or any of its Affiliates described in Section 4.04,
without regard to Section 4.05;

(iv) the direct or indirect acquisition after the Distribution by one or more
Persons of stock in Spinco that results in Transaction Taxes as a result of the
application of Section 355(a)(1)(B) or Section 355(e) of the Code; or

(v) any other action or omission by any member of the Spinco Tax Group that
Spinco knows or reasonably should expect could give rise to Transaction Taxes.

(b) Transaction Taxes shall be allocated to Parent to the extent such
Transaction Taxes result from:

(i) the failure to be true and correct of any Tax Opinion Representation made by
Parent;

(ii) any action or omission by any member of the Parent Tax Group in breach of
any covenant or agreement contained in any Transaction Agreement;

(iii) the direct or indirect acquisition after the Distribution by one or more
Persons of stock in Parent that results in Transaction Taxes as a result of the
application of Section 355(a)(1)(B) or Section 355(e) of the Code; or

(iv) any other action or omission by any member of the Parent Tax Group that
Parent knows or reasonably should expect could give rise to Transaction Taxes.

(c) Notwithstanding clause (a) or (b) of this Section, if a Transaction Tax
would be allocated under neither clause (a) nor (b) of this Section or would be
allocated under both clauses (a) and (b) of this Section, the Transaction Tax
shall be allocated between the Parties in accordance with each Party’s relative
Transaction Tax Allocation Percentage.

(d) Notwithstanding any other provision of this Agreement, if the Contribution
or Distribution fails to qualify (in whole or in part) for its Intended Tax
Treatment and, as a result of such failure, either alone or together with the
Protective Section 336(e) Election, Spinco or any member of the Spinco Tax Group
realizes an increase in Tax basis (the “Section 336(e) Tax Basis”), Spinco shall
make annual payments to Parent in an amount equal to the product of (i) the Tax
Asset Value for the applicable taxable year multiplied by (ii) one hundred
percent minus the percentage of the Transaction Taxes that resulted from such
failure that Spinco paid (either to Parent or directly to the applicable Tax
Authority).

 

8



--------------------------------------------------------------------------------

(i) For purposes of this Agreement, “Tax Asset Value” for a taxable year means
the product of (A)(1) the total depreciation and amortization claimed on any
member of the Spinco Tax Group’s U.S. Federal income Tax Return for such taxable
year to the extent arising out of the Section 336(e) Tax Basis plus (2) any
portion of the Section 336(e) Tax Basis that is taken into account in
determining gain or loss in a taxable transaction and (B) the combined U.S.
Federal and state income Tax rate used by Spinco for financial accounting
purposes for such taxable year, as adjusted under Section 2.04(d)(ii).

(ii) If any deferred tax asset resulting from any depreciation or amortization
described in Section 2.04(d)(i)(A)(1) claimed for the applicable tax year is
properly reduced or offset by a valuation allowance in Spinco’s consolidated
U.S. financial statements prepared in accordance with GAAP for such taxable
year, the Tax Asset Value for such taxable year will be reduced, but not below
zero, by the amount of such valuation allowance. If any valuation allowance
previously taken into account in the determination of the Tax Asset Value under
the previous sentence is released or reduced in Spinco’s consolidated U.S.
financial statements prepared in accordance with GAAP for a taxable year, the
Tax Asset Value for such taxable year will be increased by an amount equal to
the amount of such release or reduction.

(iii) Any payment made pursuant to this paragraph (d) shall be made on or before
the date on which Spinco files its U.S. Federal income Tax Return for the
applicable taxable year.

(e) Notwithstanding any other provision of this Agreement, if Transaction Taxes
are incurred other than as a result of the Contribution or the Distribution
failing to qualify (in whole or in part) for its Intended Tax Treatment or
Reorganization Taxes are incurred in excess of the amount allocated to Parent
under the first sentence of Section 2.05 and, as a result of such Transaction
Taxes or Reorganization Taxes, any member of the Parent Tax Group or the Spinco
Tax Group actually realizes a Tax Benefit, then the Parties shall make
appropriate payments to share the Tax Benefit in the same manner as the Taxes
were allocated pursuant to this Agreement (provided that no Tax shall be
considered to be allocated to a Party for purposes of computing a payment under
this Section 2.04(e) to the extent such other Party owes but has not yet paid
any amount in respect of such Tax).

SECTION 2.05. Allocation of Reorganization Taxes. Reorganization Taxes for the
Foreign Reorganization shall be allocated to Parent up to an amount equal to the
sum of (i) the sum of the amounts set forth for each step of the Foreign
Reorganization on Appendix B and (ii) the Foreign Reorganization Threshold
Amount. Any excess shall be allocated to Spinco to the extent such excess
results from an action or omission by any member of the Spinco Tax Group in
breach of Section 4.10 and otherwise shall be allocated between the Parties in
accordance with each Party’s relative Transaction Tax Allocation Percentage.

 

9



--------------------------------------------------------------------------------

SECTION 2.06. Allocation of Transfer Taxes. (a) All Transfer Taxes incurred as a
result of the Spin-Off for which any member of the Parent Tax Group is primarily
or in the first instance responsible under applicable Law shall be allocated to
Parent and all such Transfer Taxes for which any member of the Spinco Tax Group
is primarily or in the first instance responsible under applicable Law shall be
allocated to Spinco.

(b) Notwithstanding clause (a) of this Section, if a Transfer Tax would be
allocated under clause (a) of this Section to neither Parent nor Spinco or to
both Parent and Spinco, then 50% of such Transfer Tax shall be allocated to
Parent and 50% of such Transfer Tax shall be allocated to Spinco.

SECTION 2.07. Refunds and Credits. Except to the extent provided in Appendix D,
if Parent, Spinco or any of their respective Subsidiaries receives a refund of a
Tax for which the other Party is liable (in whole or in part) under this
Agreement (a “Refund Recipient”), such Refund Recipient shall pay to the other
Party, within 30 days of receipt of such refund, an amount equal to the product
of (i) such refund, net of any Taxes and reasonable out-of-pocket expenses
incurred in connection with the receipt of such refund, multiplied by (ii) the
percentage of such Tax for which the other Party is liable under this Agreement
(reduced to the extent such other Party owes but has not yet paid any amount in
respect of such Tax under this Agreement). If a Party would be a Refund
Recipient but for the fact it elected to apply a refund to which it would
otherwise have been entitled against a Tax liability arising in a subsequent
taxable period, then for purposes of the immediately preceding sentence, such
Party shall be treated as a Refund Recipient with respect to such refund, and
shall be treated as receiving such refund on the due date of the Tax Return to
which such refund is applied to reduce the subsequent Tax liability. To the
extent specified in Appendix C, the Parties shall make payments to each other in
respect of certain Tax attributes.

SECTION 2.08. No Duplicative Payment. (a) Notwithstanding anything to the
contrary in this Agreement, it is intended that the provisions of this Agreement
will not result in a duplicative payment of any amount required to be paid under
the Transaction Agreements, and this Agreement will be construed accordingly.

(b) Spinco shall be treated as having paid Taxes for which it is liable under
this Agreement to the extent any amounts in respect of such Taxes were either
paid by any member of the Spinco Tax Group to Parent or to the applicable Tax
Authority or were taken into account in determining the amount of any
Intercompany Account settled as part of the Spin-Off, in each case as determined
by Parent.

SECTION 2.09. Amount of Indemnity Payments. The amount of any Indemnity Payment
shall be (i) reduced to take into account any Tax Benefit actually realized by
the indemnitee resulting from the incurrence of the liability in respect of
which the Indemnity Payment is made and (ii) increased to take into account any
Tax cost actually realized by the indemnitee resulting from the receipt of the
Indemnity

 

10



--------------------------------------------------------------------------------

Payment (including any Tax cost arising from such Indemnity Payment having
resulted in income or gain to either Party, for example, under Section 1.1502-19
of the Regulations, and any Taxes imposed on additional amounts payable pursuant
to this clause).

SECTION 2.10. Treatment of Indemnity Payments. Any Indemnity Payment (other than
any portion of a payment that represents interest) shall be treated by Parent
and Spinco for all Tax purposes as a distribution from Spinco to Parent
immediately prior to the Distribution (if made by Spinco to Parent) or as a
contribution from Parent to Spinco immediately prior to the Distribution (if
made by Parent to Spinco), except as otherwise required by applicable Law or a
Final Determination.

ARTICLE III

Preparation and Filing of Tax Returns, Payment of Taxes and Tax Contests

SECTION 3.01. Parent Responsibility for Preparing Tax Returns. Parent shall
timely prepare, or cause to be prepared, all Tax Returns of the Parent Tax Group
and the Spinco Tax Group for any taxable period beginning before the
Distribution Date other than Tax Returns described in Section 3.02. If Spinco is
responsible for filing any such Tax Return under Section 3.05(a), Parent shall,
subject to Section 3.03, promptly deliver such prepared Tax Return to Spinco
reasonably in advance of the applicable filing deadline.

SECTION 3.02. Spinco Responsibility for Preparing Tax Returns. Spinco shall
timely prepare, or cause to be prepared, all Tax Returns for the Spinco Tax
Group for any taxable period beginning before the Distribution Date if such Tax
Returns are of a type that a member of the Spinco Tax Group has historically
been responsible for preparing. If Parent is responsible for filing any such Tax
Return under Section 3.05(a), Spinco shall, subject to Section 3.03, promptly
deliver such prepared Tax Return to Parent reasonably in advance of the
applicable filing deadline.

SECTION 3.03. Method of Preparing Tax Returns. Any Tax Return described in
Section 3.01 or Section 3.02 shall be correct and complete in all material
respects. To the extent that any such Tax Return directly relates to matters for
which the other Party is reasonably expected to have an indemnification
obligation to the Tax Return Preparer, or that may give rise to a refund to
which that other Party would be entitled, under this Agreement, the Tax Return
Preparer shall (i) prepare the relevant portions of the Tax Return on a basis
consistent with past practice, except (w) as necessary to reflect the Spin-Off,
(x) as required by applicable Law or to correct any clear error, (y) as a result
of changes or elections made on any Tax Return of a Parent Consolidated Group
that do not relate primarily to Spinco or (z) as mutually agreed by the Parties;
(ii) notify the other Party of any such portions not prepared on a basis
consistent with past practice; (iii) provide the other Party a commercially
reasonable opportunity to review the relevant portions of the Tax Return;
(iv) consider in good faith any reasonable comments made by the other Party; and
(v) use commercially reasonable efforts to incorporate, in the portion of such
Tax Return related to the other Party’s potential indemnification obligation (or
refund entitlement), any reasonable comments made by the other Party relating to
the Tax Return Preparer’s compliance with clause (i).

 

11



--------------------------------------------------------------------------------

SECTION 3.04. Information Packages. Each Party (i) shall provide to the other
Party (in the format reasonably determined by the other Party) all information
and assistance requested by the other Party as reasonably necessary to prepare
any Tax Return described in Section 3.01 or 3.02 on a timely basis consistent
with the current practices of Parent and its Subsidiaries in preparing Tax
Returns and (ii) in so providing such information and assistance, shall use any
systems and third-party service providers as are consistent with the current
practices of Parent and its Subsidiaries in preparing Tax Returns.

SECTION 3.05. Filing of Tax Returns and Payment of Taxes. (a) Each Party shall
execute and timely file, or cause to be executed and timely filed, each Tax
Return that it (or one of its Subsidiaries) is responsible for filing under
applicable Law and shall timely pay, or cause to be paid, to the relevant Tax
Authority any amount shown as due on each such Tax Return. The obligation to
make payments pursuant to this Section 3.05(a) shall not affect a Party’s right,
if any, to receive payments under Section 3.05(b) or otherwise be indemnified
with respect to the applicable Tax liability.

(b) In addition to its obligations under Section 3.03, the relevant Tax Return
Preparer shall, no later than fifteen business days before the due date
(including extensions) of any Tax Return described in Section 3.01 or 3.02,
notify the other Party of any amount (or any portion of any such amount) shown
as due on that Tax Return for which the other Party must indemnify the Tax
Return Preparer under this Agreement. The other Party shall pay such amount to
the Tax Return Preparer no later than the due date (including extensions) of the
relevant Tax Return. A failure by an Indemnitee to give notice as provided in
this Section 3.05(b) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

(c) Any notice provided pursuant to Section 3.05(b) shall include a written
statement setting forth (i) the aggregate amount of Tax shown as due on the
applicable Tax Return and (ii) back-up calculations showing the amount for which
the other Party must indemnify the Tax Return Preparer under this Agreement. In
the case where any portion of such amount represents income attributable to the
ownership of any equity interest in any partnership, other “flowthrough” entity
or CFC, the taxable period of which was a Straddle Period, such back-up
calculations shall set forth the hypothetical “closing of the books” of such
partnership, other “flowthrough” entity or CFC pursuant to Section 2.03(c).

(d) In the case of any Tax Return that is required to be prepared by one Party
under this Agreement and that is required by Law to be filed by another Party
(or by its authorized representative), the latter Party will not be required to
file such Tax Return under this Agreement if there is no substantial authority
for the Tax treatment of any material Tax items reported on the Tax Return.

 

12



--------------------------------------------------------------------------------

SECTION 3.06. Adjustment Requests (Including Amended Tax Returns). (a) Spinco
will not file any Adjustment Request with respect to any Tax for which Parent
has an indemnification obligation under this Agreement or that would otherwise
reasonably be expected to give rise to a Tax liability for which Parent would be
responsible (and for which Parent may not seek indemnification under this
Agreement) and Parent will not file any Adjustment Request with respect to any
Tax for which Spinco has an indemnification obligation under this Agreement or
that would otherwise reasonably be expected to give rise to a Tax liability for
which Spinco would be responsible (and for which Spinco may not seek
indemnification under this Agreement), in each case without the consent of the
other Party (not to be unreasonably withheld, conditioned or delayed). Any
Adjustment Request that the Parties consent to make under this Section 3.06 will
be prepared by the Tax Return Preparer for the Tax Return to be adjusted.

(b) Spinco and its Affiliates will make any available elections to waive the
right to carry back any Tax attributes of any member of the Spinco Tax Group
from any Post-Distribution Period to any Pre-Distribution Period of such member
and will not make any affirmative election to claim any such carryback.

SECTION 3.07. Tax Contests. (a) Parent or Spinco, as applicable, shall, within
30 days of becoming aware of any Tax Contest (including a Transaction Tax
Contest) that could reasonably be expected to cause the other Party to have an
indemnification obligation (or refund entitlement) under this Agreement, notify
the other Party of such Tax Contest and thereafter promptly forward or make
available to the Indemnifying Party copies of notices and communications
relating to the relevant portions of such Tax Contest. A failure by an
Indemnitee to give notice as provided in this Section 3.07(a) (or to promptly
forward any such notices or communications) shall not relieve the Indemnifying
Party’s indemnification obligations under this Agreement, except to the extent
that the Indemnifying Party shall have been actually prejudiced by such failure.

(b) Parent and Spinco each shall have the exclusive right to control the conduct
and settlement of any Tax Contest, other than a Transaction Tax Contest,
relating to any Tax Return that it is responsible for preparing pursuant to
Section 3.01 or 3.02, as applicable. Notwithstanding the foregoing, if the
conduct or settlement of any portion or aspect of any such Tax Contest could
reasonably be expected to cause a Party to have an indemnification obligation
(or refund entitlement) under this Agreement, then (i) the Indemnifying Party
shall have the right to share joint control over the conduct and settlement of
that portion or aspect and (ii) whether or not the Indemnifying Party exercises
that right, the Indemnitee shall not accept or enter into any settlement without
the consent of the Indemnifying Party (not to be unreasonably withheld,
conditioned or delayed).

(c) Parent and Spinco shall have the right to control jointly the conduct and
settlement of any Transaction Tax Contest. Notwithstanding the foregoing, Parent
shall be entitled to control exclusively the conduct and settlement of any
Transaction Tax Contest if Parent notifies Spinco that (notwithstanding the
rights and obligations of the Parties under this Agreement) Parent agrees to pay
(and indemnify Spinco against) any Transaction Taxes resulting from such
Transaction Tax Contest.

 

13



--------------------------------------------------------------------------------

(d) In any case where the Parties control jointly the conduct and settlement of
any Tax Contest (or portion or aspect thereof): (i) neither Party shall accept
or enter into any settlement of such Tax Contest (or the relevant portion or
aspect thereof) without the consent of the other Party (not to be unreasonably
withheld, conditioned or delayed), (ii) both Parties shall have a right to
review and consent (not to be unreasonably withheld, conditioned or delayed) to
any correspondence or filings to be submitted to any Tax Authority with respect
to such Tax Contest (or the relevant portion or aspect thereof) and (iii) both
Parties shall have the right to attend any formally scheduled meetings with any
Tax Authority or hearings or proceedings before any judicial authority, in each
case with respect to such Tax Contest (or the relevant portion or aspect
thereof).

SECTION 3.08. Expenses and Applicability. (a) Each Party shall bear its own
expenses in the course of any Tax Contest, other than expenses included in the
definition of Transaction Taxes, which shall be governed by Article II.

(b) This Article III shall not apply before the Distribution.

ARTICLE IV

Tax Matters Relating to the Spin-Off

SECTION 4.01. Mutual Representations. Each Party represents that it knows of no
fact, and has no plan or intention to take any action, that it knows or
reasonably should expect, after consultation with a Tax Advisor, (i) is
inconsistent with the qualification of any step of the Internal Transactions,
the Contribution or the Distribution for its Intended Tax Treatment or
(ii) would adversely affect the effectiveness or validity any Ruling that has
been requested or received from the IRS.

SECTION 4.02. Mutual Covenants. (a) Each Party shall use its reasonable best
efforts to cause the Cravath Tax Opinion to be issued, including by executing
the Tax Opinion Representations requested by Cravath that are true and correct.

(b) Except as otherwise expressly required or permitted by the Transaction
Agreements, after the Distribution neither Party shall take or fail to take, or
cause or permit its respective Subsidiaries to take or fail to take, any action,
if such action or omission would be inconsistent with its Tax Opinion
Representations or the Intended Tax Treatment.

SECTION 4.03. Termination of Tax Sharing Agreements. Prior to the Distribution,
the Parties shall terminate all Tax allocation or sharing agreements that are
exclusively between one or more members of the Spinco Tax Group, on the one
hand, and one or more members of the Parent Tax Group, on the other hand (other
than this Agreement). Upon withdrawal, all rights and obligations under such
agreements shall cease.

 

14



--------------------------------------------------------------------------------

SECTION 4.04. Restricted Actions. (a) Subject to Section 4.05, during the period
that begins on the Distribution and ends on the second anniversary of the
Distribution Date (the “Restricted Period”), Spinco will not (and will not cause
or permit its Subsidiaries to), in any transaction or series of transactions:

(i) liquidate or partially liquidate Spinco or any other member of the Spinco
Tax Group, whether by merger, consolidation, conversion or otherwise;

(ii) enter into or cause or permit any Proposed Acquisition Transaction;

(iii) redeem or otherwise repurchase (directly or indirectly) any Spinco Capital
Stock, except to the extent such redemptions or repurchases meet the following
requirements: (w) there is a good business purpose for the stock purchases,
(x) the stock to be purchased is widely held, (y) the stock purchases will be
made on the open market and (z) the aggregate amount of stock purchases will be
less than 20% of the total value of the outstanding stock of Spinco (determined
on the Distribution Date);

(iv) sell or transfer 50% or more of the gross assets of the Active Trade or
Business or 50% or more of the consolidated gross assets that Spinco and its
Subsidiaries held immediately before the Distribution (provided, however, that
the foregoing shall not apply to (w) sales, transfers or dispositions of assets
in the Ordinary Course of Business, (x) payments of cash to acquire assets from
an unrelated Person in an arm’s length transaction, (y) sales, transfers or
dispositions of assets to a Person that is disregarded as an entity separate
from the transferor for U.S. Federal income Tax purposes or (z) any mandatory or
optional repayments (or prepayments) of any indebtedness of Spinco or any of its
Subsidiaries); or

(v) cause or permit Spinco and its Subsidiaries to cease to operate the Active
Trade or Business in a manner substantially consistent with the operation of the
Active Trade or Business immediately before the Distribution.

(b) (i) For purposes of this Agreement, “Proposed Acquisition Transaction” means
any transaction or series of transactions (or any agreement, understanding or
arrangement to enter into a transaction or series of transactions) as determined
for purposes of Section 355(e) of the Code, in connection with which one or more
Persons would (directly or indirectly) acquire, or have the right to acquire
(including pursuant to an option, warrant or other conversion right), from any
other Person or Persons, Spinco Capital Stock that, when combined with any other
acquisitions of Spinco Capital Stock that occur after the Distribution (but
excluding any other acquisition described in clause (ii)) comprises 20% or more
of the value or the total combined voting power of all interests that are
treated as outstanding equity in Spinco for U.S. Federal income Tax purposes
immediately after such transaction or, in the case of a series of related
transactions, immediately after any transaction in such series. For this

 

15



--------------------------------------------------------------------------------

purpose, any recapitalization, repurchase or redemption of Spinco Capital Stock
and any amendment to the certificate of incorporation (or other organizational
documents) of Spinco shall be treated as an indirect acquisition of Spinco
Capital Stock by any shareholder to the extent such shareholder’s percentage
interest in interests that are treated as outstanding equity in Spinco for U.S.
Federal income Tax purposes increases by vote or value.

(ii) Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (y) transfers on an established market of Spinco Capital Stock that are
described in Safe Harbor VII of Section 1.355-7(d) of the Regulations or
(z) issuances of Spinco Capital Stock that satisfy Safe Harbor VIII (relating to
acquisitions in connection with a Person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Section 1.355-7(d) of the Regulations; provided, that such transaction or series
of transactions shall constitute a Proposed Acquisition Transaction if
meaningful factual diligence is necessary to establish that
Section 4.04(b)(ii)(y) or (z) applies.

(c) If Spinco merges or consolidates with another Person to form a new Person,
references in this Agreement to Spinco shall be to that new Person and Spinco
Capital Stock shall refer to the capital stock or other relevant instruments or
rights of that new Person.

(d) The provisions of this Section 4.04, including the definition of “Proposed
Acquisition Transaction”, are intended to monitor compliance with Section 355 of
the Code and shall be interpreted accordingly. Any clarification of, or change
in, Section 355 of the Code or the Regulations thereunder shall be incorporated
into this Section 4.04 and its interpretation.

SECTION 4.05. Consent To Take Certain Restricted Actions. (a) Spinco may (and
may cause or permit its Subsidiaries to) take an action otherwise prohibited
under Section 4.04(a) if, prior to taking such action, Parent provides consent.
Parent may not withhold its consent if Spinco has provided it with Satisfactory
Guidance.

(b) For purposes of this Agreement, “Satisfactory Guidance” means either a
Ruling or an Unqualified Tax Opinion, at the election of Spinco, in either case
satisfactory to Parent in both form and substance, including with respect to any
underlying assumptions or representations and any legal analysis contained
therein, and concluding that the proposed action will not cause any step of the
Internal Transactions, the Contribution or the Distribution to fail to qualify
for its Intended Tax Treatment for U.S. Federal income Tax purposes.

(c) For purposes of this Agreement, “Unqualified Tax Opinion” means an
unqualified “will” opinion of a Tax Advisor that permits reliance by Parent. The
Tax Advisor, in issuing its opinion, shall be permitted to rely on the validity
and correctness, as of the date given, of any previously issued Tax
Opinions/Rulings, unless such reliance would be unreasonable under the
circumstances, and shall assume that each step of the Internal Transactions, the
Contribution and the Distribution would have qualified for its Intended Tax
Treatment for U.S. Federal income Tax purposes if the action in question did not
occur.

 

16



--------------------------------------------------------------------------------

SECTION 4.06. Procedures Regarding Opinions and Rulings. (a) If Spinco notifies
Parent that it desires to take a restricted action described in Section 4.04(a)
and seeks Satisfactory Guidance for purposes of Section 4.05, Parent, at the
request of Spinco, shall use commercially reasonable efforts to expeditiously
obtain, or assist Spinco in obtaining, such Satisfactory Guidance.
Notwithstanding the foregoing, Parent shall not be required to take any action
pursuant to this Section 4.06(a) if, upon request, Spinco fails to certify that
all information and representations relating to Spinco or any Subsidiary of
Spinco in the relevant documents are true, correct and complete or fails to
obtain certification from any counterparty to any Proposed Acquisition
Transaction that all information and representations relating to such
counterparty in the relevant documents are true, correct and complete. Spinco
shall reimburse Parent for all reasonable out-of-pocket costs and expenses
incurred by Parent or any Subsidiary of Parent in obtaining Satisfactory
Guidance within 30 days after receiving an invoice from Parent therefor.

(b) Parent shall have the right to obtain a Ruling, any other guidance from any
Tax Authority or an opinion of Tax counsel or an accounting firm relating to the
Spin-Off at any time in Parent’s sole discretion. Spinco, at the request of
Parent, shall use commercially reasonable efforts to expeditiously obtain, or
assist Parent in obtaining, any such Ruling, other guidance or opinion;
provided, however, that Spinco shall not be required to make any representation
or covenant that it does not reasonably believe is (and will continue to be)
true, accurate and consistent with historical facts. Parent shall reimburse
Spinco for all reasonable out-of-pocket costs and expenses incurred by Spinco or
any Subsidiary of Spinco in obtaining a Ruling, other guidance or opinion
requested by Parent within 30 days after receiving an invoice from Spinco
therefor.

(c) Parent shall have exclusive control over the process of obtaining any Ruling
or other guidance from any Tax Authority concerning the Spin-Off, and Spinco
shall not independently seek any Ruling or other guidance concerning the
Spin-Off at any time. In connection with any Ruling requested by Spinco pursuant
to Section 4.06(a) or that can reasonably be expected to affect Spinco’s
liabilities under this Agreement, Parent shall (i) keep Spinco informed of all
material actions taken or proposed to be taken by Parent, (ii) reasonably in
advance of the submission of any ruling request provide Spinco with a draft
thereof, consider Spinco’s comments on such draft and provide Spinco with a
final copy thereof and (iii) provide Spinco with notice reasonably in advance
of, and (subject to the approval of the IRS) permit Spinco to attend, any
formally scheduled meetings with the IRS that relate to such Ruling.

(d) Notwithstanding anything herein to the contrary, Spinco shall not seek a
ruling with respect to a Pre-Distribution Period (whether or not relating to the
Spin-Off) if Parent determines that there is a reasonable possibility that such
action could have a material adverse impact on Parent or any Subsidiary of
Parent.

 

17



--------------------------------------------------------------------------------

SECTION 4.07. Notification and Certification Regarding Certain Acquisition
Transactions. (a) If Spinco proposes to enter into any 10% Acquisition
Transaction or take any affirmative action to permit any 10% Acquisition
Transaction to occur at any time during the 30-month period following the
Distribution Date, Spinco shall undertake in good faith to provide Parent, no
later than 30 days following the signing of any written agreement with respect
to such 10% Acquisition Transaction or obtaining knowledge of the occurrence of
any such 10% Acquisition Transaction that takes place without written agreement,
with a written description of such transaction (including the type and amount of
Spinco Capital Stock to be acquired) and a brief explanation as to why Spinco
believes that such transaction does not result in the application of
Section 355(a)(1)(B) or 355(e) of the Code to the Spin-Off.

(b) For purposes of this Agreement, “10% Acquisition Transaction” means any
transaction or series of transactions that would be a Proposed Acquisition
Transaction if the percentage specified in the definition of Proposed
Acquisition Transaction were 10% instead of 20%.

SECTION 4.08. Tax Reporting of the Spin-Off. The Tax Returns of Parent, Spinco
and their respective Affiliates will report the Tax items relating to the
Spin-Off consistent with the Intended Tax Treatment and this Agreement, unless
otherwise required by applicable Law or a Final Determination.

SECTION 4.09. Actions after the Distribution on the Distribution Date. Spinco
will not take any action on the Distribution Date after the Distribution that is
outside the ordinary course of business of Spinco.

SECTION 4.10. Actions after the Distribution Date for Remainder of Calendar
Year. (a) From and after the Distribution Date, Spinco and its Subsidiaries
shall not, without the prior consent of Parent, engage in, enter into, undertake
or cause or permit any Non-US Spinco Member to engage in, enter into, or
undertake any of the following actions or series of actions having an effective
date on or before January 1 of the calendar year immediately following the
calendar year in which the Distribution Date occurs:

(i) A distribution, whether in the form of a dividend, return of capital or
otherwise;

(ii) A redemption or other repurchase (directly or indirectly) of any shares of
capital stock of any Non-US Spinco Member;

(iii) Any loan or series of loans that would reasonably be expected to result in
an inclusion under Section 956 of the Code;

(iv) Any merger, consolidation, amalgamation, combination, demerger,
liquidation, conversion or other corporate restructuring having similar effect;

(v) A sale of assets to any Subsidiary of Spinco or to any unrelated party;

 

18



--------------------------------------------------------------------------------

(vi) A sale of any shares of any Subsidiary of Spinco to any other Subsidiary of
Spinco or to any unrelated party;

(vii) The filing of a U.S. Internal Revenue Service Form 8832 with respect to
any Non-US Spinco Member or any other action that would reasonably be expected
to change the U.S. entity classification of any Non-US Spinco Member; or

(viii) Any similar actions or transactions outside of the Ordinary Course of
Business of any Non-US Spinco Member that would reasonably be expected to impact
the earnings and profits as determined for U.S. Federal income Tax purposes of
any Non-US Spinco Member.

(b) During the Restricted Period, no member of the Spinco Tax Group shall engage
in, enter into, undertake or cause or permit any action or series of actions
that it knows or reasonably would expect to result in the incurrence of
Reorganization Taxes in excess of the amount of Reorganization Taxes allocated
to Parent under the first sentence of Section 2.05.

SECTION 4.11. Protective Section 336(e) Election. Parent will make a valid
protective election under Section 336(e) of the Code and Section 1.336-2(j) of
the Regulations (and any similar provision of U.S. state or local Law) in
connection with the Distribution. Accordingly, the Parties agree that this
Agreement constitutes a written, binding agreement to make a protective election
under Section 336(e) of the Code as contemplated by Section 1.336-2(h)(1)(i) of
the Regulations. Spinco will cooperate with Parent to facilitate the making of
such election.

ARTICLE V

Procedural Matters

SECTION 5.01. Cooperation. Each Party shall cooperate (and cause their
respective Subsidiaries to cooperate) with reasonable requests from the other
Party in matters covered by this Agreement, including in connection with the
preparation and filing of Tax Returns, the calculation of Taxes, the
determination of the proper financial accounting treatment of Tax items and the
conduct and settlement of Tax Contests. Such cooperation shall include:

(i) retaining until the expiration of the relevant statute of limitations
(including extensions) records, documents, accounting data, computer data and
other information (“Records”) necessary for the preparation, filing, review,
audit or defense of all Tax Returns relevant to an obligation, right or
liability of either Party under this Agreement;

(ii) providing the other Party reasonable access to Records and to its personnel
(ensuring their cooperation) and premises during normal business hours to the
extent relevant to an obligation, right or liability of the other Party under
this Agreement or otherwise reasonably required by the other Party to complete
Tax Returns or to compute the amount of any payment contemplated by this
Agreement; and

 

19



--------------------------------------------------------------------------------

(iii) notifying the other Party prior to disposing of any relevant Records and
affording the other Party the opportunity to take possession or make copies of
such Records at its discretion.

SECTION 5.02. Indemnification Claims and Payments. (a) An Indemnitee shall be
entitled to make a claim for payment with respect to Taxes under this Agreement
when the Indemnitee determines that it is entitled to such payment and is able
to calculate with reasonable accuracy the amount of such payment. Except as
otherwise provided in Section 3.05(b), the Indemnitee shall provide to the
Indemnifying Party notice of such claim within 60 business days of the first
date on which it so becomes entitled to make such claim. Such notice shall
include a description of such claim and a detailed calculation of the amount
claimed.

(b) Except as otherwise provided in Section 3.05(b), the Indemnifying Party
shall make the claimed payment to the Indemnitee within 60 days after receiving
such notice, unless the Indemnifying Party reasonably disputes its liability
for, or the amount of, such payment.

(c) A failure by an Indemnitee to give notice as provided in Section 3.05(b) or
5.02(a) shall not relieve the Indemnifying Party’s indemnification obligations
under this Agreement, except to the extent that the Indemnifying Party shall
have been actually prejudiced by such failure.

(d) Nothing in this Section 5.02 shall prejudice a Party’s right to receive
payments pursuant to Section 3.05(b).

SECTION 5.03. Tax Disputes. Notwithstanding Section 6.02, this Section 5.03
shall govern the resolution of any dispute arising between the Parties in
connection with this Agreement, other than a dispute (i) relating to liability
for Transaction Taxes or (ii) in which the amount of liability in dispute
exceeds $5 million (a “Tax Dispute”). The Parties shall negotiate in good faith
to resolve any Tax Dispute for 45 days (unless earlier resolved). Upon notice of
either Party after 45 days, the matter will be referred to a Tax Advisor
acceptable to both Parties. The Tax Advisor may, in its discretion, obtain the
services of any third party necessary to assist it in resolving the Tax Dispute.
The Parties shall instruct the Tax Advisor to furnish notice to each Party of
its resolution of the Tax Dispute as soon as practicable, but in any event no
later than 60 days after its acceptance of the matter for resolution. Any such
resolution by the Tax Advisor will be binding on the Parties and the Parties
shall take, or cause to be taken, any action necessary to implement the
resolution. All fees and expenses of the Tax Advisor shall be shared equally by
the Parties. If, having determined that a Tax Dispute must be referred to a Tax
Advisor, after 45 days the Parties are unable to find a Tax Advisor willing to
adjudicate the Tax Dispute in question and that the Parties in good faith find
acceptable, then this Section 5.03 shall cease to apply to that Tax Dispute.

 

20



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

SECTION 6.01. Counterparts; Entire Agreement. (a) This Agreement may be executed
in one or more counterparts, all of which counterparts shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each Party and delivered to the other Party. This Agreement
may be executed by facsimile or PDF signature and scanned and exchanged by
electronic mail, and such facsimile or PDF signature or scanned and exchanged
copies shall constitute an original for all purposes.

(b) This Agreement and the Appendices, Exhibits and Schedules hereto and thereto
contain the entire agreement between the Parties with respect to the subject
matter hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties with respect to the subject matter hereof other than those set forth or
referred to herein or therein. In the event of any inconsistency between this
Agreement and the Separation Agreement or any other agreements relating to the
Spin-Off, the provisions of this Agreement will control. For the avoidance of
doubt, any Conduent Liability or Xerox Liability that is a contractual Liability
relating to Taxes relating to, arising out of or resulting from any terminated,
divested or discontinued business or operation of the BPO Business is governed
by the Separation Agreement. Any non-contractual Tax Liability of Parent, Spinco
or any of their respective Subsidiaries relating to, arising out of or resulting
from any terminated, divested or discontinued business or operation of the BPO
Business is governed by this Agreement.

SECTION 6.02. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of Laws thereof. Each Party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the Parties or any of their respective Subsidiaries,
Affiliates, successors and assigns under or related to this Agreement or any
document executed pursuant to this Agreement or any of the transactions
contemplated hereby or thereby.

SECTION 6.03. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns. Notwithstanding the foregoing, either Party
may assign this Agreement without consent in connection with (a) a merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s Assets, or
(b) the sale of all or substantially all of such Party’s Assets; provided,
however, that the assignee expressly assumes in writing all of the obligations
of the assigning Party under this Agreement, and the assigning Party provides
written notice and evidence of such assignment and assumption to the
non-assigning Party.

 

21



--------------------------------------------------------------------------------

SECTION 6.04. Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties hereto and are not intended to confer upon
any Person except the Parties hereto any rights or remedies hereunder and there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

SECTION 6.05. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows::

If to Parent, to:

Xerox Corporation

P.O. Box 4505, 45 Glover Avenue

Norwalk, CT 06850

Attn: Assistant General Counsel

Facsimile: 203-849-5152

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn:    Robert I. Townsend III

            Lauren Angelilli

            Eric L. Schiele

            O. Keith Hallam, III

email: rtownsend@cravath.com

            langelilli@cravath.com

            eschiele@cravath.com

            khallam@cravath.com

Facsimile: 212-474-3700

If to Spinco, to:

Conduent Incorporated

233 Mount Airy Road, Suite 100

Basking Ridge, New Jersey

Attn: General Counsel

 

22



--------------------------------------------------------------------------------

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn:    Robert I. Townsend III

            Lauren Angelilli

            Eric L. Schiele

            O. Keith Hallam, III

email: rtownsend@cravath.com

            langelilli@cravath.com

            eschiele@cravath.com

            khallam@cravath.com

Facsimile: 212-474-3700

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

SECTION 6.06. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

SECTION 6.07. Expenses. Regardless of whether the Spin-Off is consummated,
except as otherwise expressly provided in the Transaction Agreements, each of
the Parties will pay its own expenses incident to this Agreement.

SECTION 6.08. Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

SECTION 6.09. Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.

SECTION 6.10. Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this

 

23



--------------------------------------------------------------------------------

Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default.

SECTION 6.11. Specific Performance. Subject to Section 6.16, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the affected Party shall have the right to
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
Law or in equity, and all such rights and remedies shall be cumulative. The
other Party shall not oppose the granting of such relief on the basis that money
damages are an adequate remedy. The Parties agree that the remedies at Law for
any breach or threatened breach hereof, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at Law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

SECTION 6.12. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

SECTION 6.13. Interpretation. The rules of interpretation set forth in
Section 11.14 of the Separation Agreement shall be incorporated by reference to
this Agreement, mutatis mutandis. NOTWITHSTANDING THE FOREGOING, THE PURPOSE OF
ARTICLE IV IS TO ENSURE THAT EACH STEP OF THE INTERNAL TRANSACTIONS, THE
CONTRIBUTION AND THE DISTRIBUTION QUALIFIES FOR ITS INTENDED TAX TREATMENT FOR
U.S. FEDERAL INCOME TAX PURPOSES AND, ACCORDINGLY, THE PARTIES AGREE THAT THE
LANGUAGE THEREOF SHALL BE INTERPRETED IN A MANNER THAT SERVES THIS PURPOSE TO
THE GREATEST EXTENT POSSIBLE.

SECTION 6.14. Late Payments. Any amount owed by one Party to another Party under
this Agreement that is not paid when due will bear interest at a rate of
2.0% per annum from the due date of the payment to the date paid.

SECTION 6.15. Further Assurances. The Parties will execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other Party and its Subsidiaries and
representatives of such powers of attorney or other authorizing documentation as
is reasonably necessary or appropriate in connection with Tax Contests (or
portions thereof) under the control of the other Party in accordance with
Section 3.07.

 

24



--------------------------------------------------------------------------------

SECTION 6.16. Termination. This Agreement will be automatically terminated at
any time before the Distribution if the Separation Agreement is terminated. In
the event of the termination of this Agreement pursuant to this Section 6.16,
this Agreement, except for the provisions of this Section 6.16, will become void
and have no effect, without any liability on the part of any Party or its
directors, officers or stockholders.

SECTION 6.17. Confidentiality. Each Party hereby acknowledges that confidential
Information of such Party or its Subsidiaries may be exposed to employees and
agents of the other Party or its Subsidiaries as a result of the activities
contemplated by this Agreement. Each Party agrees, on behalf of itself and its
Subsidiaries, that such Party’s obligations with respect to Information and data
of the other Party or its Subsidiaries shall be governed by Section 7.09 of the
Separation Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

XEROX CORPORATION,     by   /s/ Kathleen S. Fanning   Name: Kathleen S. Fanning
  Title:   Vice President, Worldwide Tax CONDUENT INCORPORATED,     by   /s/
Brian Webb-Walsh   Name: Brian Webb-Walsh   Title:   Chief Financial Officer

 

[Signature Page to Tax Matters Agreement]